PER CURIAM:
On January 9,1989, an order issued from this court denying rehearing en banc in this case. See S.H. v. Edwards, 866 F.2d 1420 (11th Cir.1989). On June 19, 1989, the Supreme Court denied certiorari. See S.H. v. Edwards, — U.S. -, 109 S.Ct. 3187, 105 L.Ed.2d 696 (1989). A member of this court having requested before January 9, 1989 a poll on the application for rehearing en banc in this case, and a majority of the judges of this court in active service having voted in favor of such rehearing, we conclude that our order of January 9,1989 was improvidently issued. Accordingly, we vacate that order and instead direct that the above-styled cause shall be reheard by this court en banc with oral argument during the week of September 25, 1989, on a date hereafter to be fixed. The clerk will specify a briefing schedule for the filing of en banc briefs. The panel opinion in this case, S.H. v. Edwards, 860 F.2d 1045 (11th Cir.1988), is accordingly vacated.
IT IS SO ORDERED.